Appeal by defendant, as limited by his brief, from a resentence of the County Court, Dutchess County, imposed June 28, 1971. Appeal dismissed as academic. In June, 1971, pursuant to a remittitur by the Court of Appeals for reconsideration of the sentences to be imposed (People v Seligman, 28 NY2d 788, mot for rearg den 29 NY2d 514), the County Court revoked the suspended sentence, originally imposed upon defendant’s conviction for attempted grand larceny in the first degree and substituted a two- to four-year prison term in its stead. Since the maximum expiration date of that sentence has long since passed and as this situation is unlikely to ever recur, the underlying convictions, sentence and resentence having been governed by the old pre-September 1967 Penal Law and Code of Criminal Procedure, we see no reason to reach the merits of this manifestly moot appeal. Latham, J. P., Cohalan, Margett and Damiani, JJ., concur.